 

EXHIBIT 10.28

 

EMPLOYMENT AGREEMENT

 

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Heska
Corporation, a Delaware corporation with its principal office at 1613 Prospect
Parkway, Fort Collins, Colorado 80525 (“Company”) and Jason Napolitano
(“Employee”), effective as of May 6, 2002.

 

W I T N E S S E T H:

 

Whereas Company desires to employ Employee to act as its Executive Vice
President, Chief Financial Officer and Corporate Secretary in an at-will
capacity; and

 

Whereas Employee wishes to act as Company’s Executive Vice President, Chief
Financial Officer and Corporate Secretary as an employee in an at-will capacity;

 

NOW, THEREFORE, in consideration of the mutual covenants and warranties
contained herein, the parties agree as follows:

 

1.    Employment.    Company hereby employs Employee as its Executive Vice
President, Chief Financial Officer, Corporate Secretary and Employee hereby
accepts such employment.

 

2.    Duties and Responsibilities.    Employee shall serve as Executive Vice
President, Chief Financial Officer of Company and Corporate Secretary, with such
duties and responsibilities as may be assigned to him from time to time by his
superior officers (the “Senior Management”) and/or the Board of Directors of
Company, and with such on-going daily duties and responsibilities as are
typically entailed in such position. The Senior Management and/or the Board of
Directors shall be entitled to change such title, duties and responsibilities
from time to time, in their discretion. Employee shall devote his full time and
energies to such duties.

 

3.    Compensation.    Company shall pay Employee, as compensation for services
rendered under this Agreement, a “base salary” per year, the amount of which
shall initially be $215,000, which may be increased from time-to-time by the
Company in its discretion. If for any reason during any given year, Employee
does not work an entire year, other than normal vacations as provided hereunder,
the compensation will be prorated to compensate only for the actual time worked.

 

4.    Expenses.    Company shall reimburse Employee for his reasonable
out-of-pocket expenses incurred in connection with the business of Company,
including travel away from the Company’s facilities, upon presentation of
appropriate written receipts and reports and subject to the customary practices
and limitations of Company.

 

5.    Employee Benefits.    During the term of his employment hereunder,
Employee shall be entitled to receive the same benefits that the Board of
Directors establishes generally for the officers and other employees of Company.
These may include, from time to time, medical insurance, life insurance, paid
vacation time and medical disability insurance.

 

1



--------------------------------------------------------------------------------

 

6.    Termination.

 

(a)    At-Will. This is an at-will employment agreement and does not bind either
of the parties to any specific term or duration.

 

(i)    Employee is free to terminate employment with Company at any time, for
any reason, or for no reason, for cause or without cause, and without any prior
notice.

 

(ii)    Company is free to terminate the employment of Employee at any time, for
any reason or for no reason, for cause or without cause, and without any prior
notice.

 

(b)    Termination “Without Cause” – Separation Benefits.

 

(i)    Upon “involuntary termination” of his employment with Heska Corporation
for other than a “change of control”, as defined in Paragraph 6(c)(iii) below,
Employee will be entitled to severance pay as provided in Paragraph 6(b)(ii)
below, unless he is terminated for “cause”, as defined in Paragraph 6(d)(ii)
below. Employee’s entitlement to any severance pay is dependent on his execution
of a complete release of claims against Company and its affiliates.

 

(ii)    In the event that severance pay is due to Employee as a result of the
“involuntary termination” of his employment “without cause”, Employee will be
paid six months’ “base salary” at the rate in effect immediately prior to the
termination in six equal monthly installments (subject to all applicable taxes
and other deductions), with the first such installment due 15 days after the
date of such termination and with the following five installments due no later
than monthly thereafter on Company’s then regular payroll dates. The Company
will also pay the employer contribution and administrative cost of the health
insurance premiums for the medical and dental insurance coverage previously
maintained by the Company for Employee and his eligible dependents during this
six month period or until Employee is provided or obtains medical and dental
insurance coverage by another employer or entity, whichever first occurs.

 

(c)    Change of Control – Separation Benefits.

 

(i)    Upon “involuntary termination” of his employment due to a “change of
control” of Heska Corporation, Employee will be entitled to severance pay as
provided in Paragraph 6(c)(iv) below, unless he is terminated for “cause”, as
defined in Paragraph 6(d)(ii) below. Employee’s entitlement to any severance pay
is dependent on his execution of a complete release of claims against Company
and its affiliates.

 

(ii)    For the purposes of this Employment Agreement, “change of control” is
defined as the merger, acquisition or sale of Company or all or substantially
all of its assets with, into, or to a previously unaffiliated third party
entity, other than a merger in which the shareholders of Company prior to the
merger, by reason of such shareholdings, own more than 50% of the outstanding
shares of the company after the merger.

 

(iii)    The parties agree that for the purposes of this Employment Agreement,
an “involuntary termination” due to a “change of control” will be deemed to have

 

2



--------------------------------------------------------------------------------

occurred when Employee is no longer employed by the Company’s successor
following a “change of control” because the Employee’s position is eliminated
within nine (9) months of the “change of control” or when Employee’s job
responsibilities are materially and negatively changed within nine (9) months of
the “change of control”, and Employee elects to resign.

 

(iv)    In the event that severance pay is due to Employee as a result of the
“involuntary termination” of his employment without “cause” due to a “change of
control”, Employee will be paid twelve (12) months “base salary” at the rate in
effect immediately prior to the termination in 12 equal monthly installments
(subject to all applicable taxes and other deductions), with the first such
installment due 15 days after the date of such termination and with the
following eleven installments due no later than monthly thereafter on Company’s
then regular payroll dates. The Company will also pay the employer contribution
and administrative cost of the health insurance premiums for the medical and
dental insurance coverage previously maintained by the Company for Employee and
his eligible dependents during this twelve month period or until Employee is
provided or obtains medical and dental insurance coverage by another employer or
entity, whichever first occurs. Employee also shall be entitled to the immediate
vesting as of the effective date of termination, under all stock option
agreements, stock purchase agreements, or other stock rights granted to Employee
by Company prior to the effective termination date.

 

(d)    Termination “For Cause”; Voluntary Resignation.

 

(i)    If Company or its successor terminates Employee for “cause” or if
Employee’s employment terminates for any reason other than a termination by the
Company “without cause” (as set forth in paragraph 6(b)) or due to a “change of
control” (as set forth in Paragraph 6(c)), Employee will not be entitled to any
severance pay and shall only receive pay and benefits which Employee earned as
of the date of termination.

 

(ii)    The parties agree that for the purposes of this Employment Agreement, a
termination for “cause” will be deemed to have occurred when Company terminates
Employee’s employment because of the occurrence of any of the following events:

 

(A)    Employee shall refuse to accept a change or modification of his title,
duties or responsibilities by senior management and/or the Board of Directors;

 

(B)    Employee shall refuse to accept a reasonable transfer not arising from a
change in control to a position with comparable responsibility and salary with
any affiliated company that does not involve commuting more than fifty (50)
miles each way from the Company headquarters in the Fort Collins, Colorado area;

 

(C)    Employee shall die, be adjudicated to be mentally incompetent or become
mentally or physically disabled to such an extent that Employee is unable to
perform his duties under this Employment Agreement for a period of ninety (90)
consecutive days;

 

3



--------------------------------------------------------------------------------

 

(D)    Employee shall commit any breach of his obligations under this Agreement;

 

(E)    Employee shall commit any breach of any material fiduciary duty to
Company;

 

(F)    Employee shall be convicted of, or enter a plea of nolo contendere to,
any crime involving moral turpitude or dishonesty, whether a felony or
misdemeanor, or any crime which reflects so negatively on Company as to be
detrimental to Company’s image or interests;

 

(G)    Employee shall commit insubordination or refusal to comply with any
request of his supervisor or the Board of Directors of Company relating to the
scope or performance of Employee’s duties;

 

(H)    Employee shall possess any illegal drug on Company premises or Employee
shall be under the influence of illegal drugs or abusing prescription drugs or
alcohol while on Company business or on Company premises; or

 

(I)    Employee shall conduct himself in a manner that, in the good faith and
reasonable determination of the Senior Management and/or the Board of Directors,
demonstrates Employee’s unfitness to serve.

 

7.    Proprietary Information.    Employee agrees that, if he has not already
done so, he will promptly execute Company’s standard employee proprietary
information and assignment of inventions agreement.

 

8.    Arbitration; Attorneys’ Fees.    If any dispute arises under this
Agreement or by reason of any asserted breach of it, or from the Parties’
employment relationship or any other relationship, the Company, at its sole
discretion, may elect to have the dispute resolved through arbitration, so long
as all of the arbitrator’s fees and expenses are borne exclusively by the
Company. The arbitration shall be conducted pursuant to the rules of the
American Arbitration association, with the arbitrator being selected by mutual
agreement of the parties. Regardless of whether the dispute is resolved through
arbitration or litigation, the prevailing party shall be entitled to recover all
costs and expenses, including reasonable attorneys’ fees, incurred in enforcing
or attempting to enforce any of the terms, covenants or conditions, including
costs incurred prior to commencement of arbitration or legal action, and all
costs and expenses, including reasonable attorneys’ fees, incurred in any appeal
from an action brought to enforce any of the terms, covenants or conditions. For
purposes of this section, “prevailing party” includes, without limitation, a
party who agrees to dismiss a suit or proceeding upon the other’s payment or
performance of substantially the relief sought.

 

9.    Notices.    Any notice to be given to Company under the terms of this
Agreement shall be addressed to Company at the address of its principal place of
business. Any notice to be given to Employee shall be addressed to him at his
home address last shown on the records of Company, or to such other address as
Employee shall have given notice of hereunder.

 

10.    Miscellaneous.    This Agreement shall be governed by the laws of the
State of Colorado as applied to contracts between residents of that state to be
performed wholly within that state. This Agreement is the entire agreement of
the parties with respect to the subject matter hereof and supersedes all prior
understandings and agreements. This Agreement may be modified

 

4



--------------------------------------------------------------------------------

only by a written document signed by both parties, except that the Company, in
its discretion, may modify any policies, guidelines or other directives, none of
which shall constitute a binding agreement or impose any contractual
obligations. This Agreement shall be binding upon and shall inure to the benefit
of the successors and assigns of the parties.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year herein above written.

 

HESKA CORPORATION

By:

 

/s/    Robert B. Grieve        

--------------------------------------------------------------------------------

Title:

 

Chairman and Chief Executive Officer

 

EMPLOYEE

Name:

 

/s/    Jason Napolitano        

--------------------------------------------------------------------------------

   

                Jason Napolitano

 

5